Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claims 1, 2, and 15. 
Regarding claim 1, the prior art fails to teach the amended limitations reciting “a drive unit housing in which the electric motor, the drive pulleys and the idler pulleys are contained, said electric power converter being located outside of the drive unit housing . . . wherein the electric power converter has operator controls that are accessible outside of the drive unit housing and a detachable cable is configured to connect the electric power converter to the drive motor such that the electric power converter is detachable from the drive motor and from the portable drive unit.” The primary reference, Groskreutz et al. (US 5,205219), does not teach an electric motor or an electric power converter. While the secondary reference WO 2009015878 A2 (“Lunghamer”) teaches an electric motor and an electric power converter, Lunghamer does not teach that the electric power converter is located separately outside of the drive unit housing, nor that the converter is connected using a detachable cable. Additional reference, WO 2015/145019 teaches variable speed drives 10 and 11 with converters 51 and 52 that are separate from electric motors 8 and 9 (Fig. 3). However, WO 2015/145019 fails to teach the distribution of certain elements within the drive unit housing and the electric power converter outside of the drive unit housing. The Examiner finds any modification of Groskreutz to meet the amended limitations of claim 1 would require an improper degree hindsight reasoning. Further, the Examiner agrees with Applicant’s Arguments/Remarks filed 01/20/2022, in that, the separate VFD power converter 
Regarding claims 2 and 15 and respective depending claims 3-6 and 16-20, claims 2 and 15 were previously indicated as having allowable subject matter and have been amended into independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617